Citation Nr: 1547238	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-34 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right shin disorder.

4.  Entitlement to service connection for a left shin disorder.

5.  Entitlement to service connection for a right thigh disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to September 1992 and December 1993 to April 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Review of the claims file shows that a remand is necessary in this case for additional VA examinations.  Although the Veteran was afforded examinations in November 2009 for her claims, the Board finds that these examinations were inadequate.  First, the Board notes that the November 2009 VA examiner reported that he reviewed the Veteran's claims file for tabbed notes.  As such, it is unclear whether the Veteran's complete medical records were reviewed or whether only tabbed portions were reviewed.  The Board also notes that the examiner made reference to a separation examination numerous times in his report and opinions, however, although the Veteran underwent a periodic examination in January 1995, after a period of active duty service, she was not afforded a separation examination.  Thus, the examiner's opinions may be based on incomplete medical evidence and an inaccurate factual premise.   

Second, with regard to the Veteran's lumbar spine claim, the 2009 VA examiner found x-ray evidence of degenerative joint disease and retrolisthesis of the lumbar spine.  However, he then opined that he could not offer an opinion as to service connection as he found such an opinion would be speculative, noting that a separation examination did not mention low back disorder and there was no objective documentation within 12 months of leaving service.  The Board finds that this opinion is inadequate because examiner failed to address the Veteran's in-service motor vehicle accident and subsequent treatment for low back pain while in-service as well as the Veteran's testimony that she has experienced back pain since that accident in his opinion.  Similarly, the 2009 examiner found x-ray evidence of a suggestion of prevertebral soft tissue prominence in the Veteran's cervical spine, but failed to provide an etiology opinion as to the Veteran's cervical spine disorder.  A new examination should be obtained which adequately considers the Veteran's in-service motor vehicle accident, her in-service treatment for spine pain following the accident, and adequately considers her testimony regarding her symptoms. 

Third, the Veteran should be afforded another VA examination for a right thigh disorder.  The November 2009 VA examiner noted that he found no "tabbed notes" for a right thigh disorder.  However, review of the Veteran's complete service treatment records show that she was treated on several occasions for a right thigh/leg disorder and diagnosed with iliotibial band strain and iliotibial band syndrome while in-service.  In December 1989, her treating doctor indicated that her problem was chronic.  The Veteran should be afforded a new examination, which considers all medical evidence of record as well as her testimony regarding her symptoms and injury. 

Fourth, the Veteran should also be afforded another VA examination for her left and right shin disorder claims.  As above, the November 2009 examiner did not adequately review the Veteran's service treatment records or consider the Veteran's testimony prior to providing his opinions.  As such, a new examination is required.  Further, the examiner should provide an opinion as to whether or not the Veteran's left and right shin disorders are caused or aggravated by her right thigh disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and her representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any lumbar and/or cervical spine disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran was seen on several occasions, while in-service, for back pain following an in-service motor vehicle accident in April 1990.

It should also be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must opine as to whether it is at least as likely as not that any diagnosed lumbar and/or cervical spine disorders are causally or etiologically related to the Veteran's military service.  The examiner must address the Veteran's in-service motor vehicle accident, as well as her testimony regarding her symptoms in his or her opinions.

4.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination to determine the nature and etiology of any right thigh, right shin, and/or left shin disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran was treated for a pulled muscle of the right thigh in May 1989.  She was treated for right leg pain again in December 1989, at which time the problem was noted to be chronic.  She was diagnosed with iliotibial sprain and iliotibial band syndrome at that time.

The Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must opine as to whether it is at least as likely as not that each diagnosed right thigh, right shin, and/or left shin disorder is causally or etiologically related to the Veteran's military service.  

The examiner must also provide an opinion regarding whether each diagnosed right or left shin disorder is caused or aggravated by the Veteran's right thigh disorder.  

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




